Title: From Thomas Jefferson to Levi Lincoln, 25 April 1801
From: Jefferson, Thomas
To: Lincoln, Levi



Dear Sir
Monticello Apr. 25. 1801.

I should have set out for Washington this morning, but that it has now been raining upwards of a week, with some intermissions, is still raining & the wind at North East. of eight rivers between this & Washington, 5 have neither bridges nor boats. as soon as the one on which I live is fordable, it will be a signal that the others are so. this may be tomorrow; and in that case, if it has ceased to rain, I shall set out & be with you on the 4th. day, which will be before you get this. otherwise as soon as the weather & watercourses permit, for as to the roads they are to be knee-deep the whole way for some time yet.—mr Madison has been so ill as to be confined to his bed some days; but so far recovered as to propose to set out when the weather permits. the post arrived yesterday with your letter of the 16th. after being retarded 36. hours.accept assurances of my affectionate esteem & respect.

Th: Jefferson

